
	

113 HR 5588 IH: Payer State Transparency Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5588
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Foster introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To assess the State by State impact of Federal taxation and spending.
	
	
		1.Short TitleThis Act may be cited as the Payer State Transparency Act of 2014.
		2.Calculation of Federal Tax Burdens and Outlays
			(a)State by State Calculation of Federal tax burdens
				(1)In GeneralThe Secretary of Commerce, acting through the Director of the Bureau of Economic Analysis, shall
			 calculate the Federal tax burden of each State for each fiscal year.
				(2)Calculation of Federal tax burdenFor purposes of calculating the Federal tax burden of each State under paragraph (1), the Secretary
			 shall—
					(A)account for variations in monthly Federal tax receipts from each State; and
					(B)treat Federal taxes paid by an individual as a burden on the State in which such individual resides
			 and treat Federal taxes paid by a legal business entity as a burden on the
			 State in which the primary economic activity of such entity is performed.
					(b)State by State Calculation of Federal Outlays
				(1)In GeneralThe Director of the Office of Management and Budget, in coordination with the Council of Economic
			 Advisers and the Secretary of the Treasury, shall calculate the total
			 amount of Federal outlays received by each State in each fiscal year.
				(2)Treatment of Contract AwardsFor purposes of calculating the amount of Federal outlays received by a State under paragraph (1),
			 a Federal contract award shall be treated as a Federal outlay received by
			 the State in which the primary performance under the award takes place.
				(c)State DefinedIn this section the term State means each of the several States.
			3.Joint ReportNot later than the date that is 90 days after the first day of each fiscal year beginning after the
			 date of the enactment of this Act the Secretary of Commerce and the
			 Director of the Office of Management and Budget shall—
			(1)jointly submit to Congress a report containing the results of the calculations described in section
			 2 with respect to the previous fiscal year; and
			(2)publish the report on a publicly accessible website of the Bureau of Economic Analysis.
			
